Citation Nr: 0724194	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to Persian Gulf War service.  

2.  Entitlement to service connection for major depression, 
to include as due to Persian Gulf War service.  

3.  Entitlement to service connection for memory loss, to 
include as due to Persian Gulf War service.  

4.  Entitlement to service connection for weight gain, to 
include as due to Persian Gulf War service.  

5.  Entitlement to service connection for a skin disorder, to 
include as due to Persian Gulf War service.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for headaches, to 
include as due to Persian Gulf War service.  

8.  Entitlement to service connection for muscle weakness, to 
include as due to Persian Gulf War service.  

9.  Entitlement to service connection for joint pain, to 
include as due to Persian Gulf War service.  

10.  Entitlement to service connection for a sleep disorder, 
to include as due to Persian Gulf War service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to January 
1992.  She had service in Southwest Asia from December 26, 
1990 to May 5, 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issues of entitlement to service connection for major 
depression, a skin disorder, headaches, muscle weakness and 
joint pain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

2.  The veteran's current complaints of fatigue have been 
attributed to major depression, and are not shown to be 
related to disease or injury incurred or aggravated in 
service.

3.  The veteran does not have a chronic memory loss 
disability.  

4.  The veteran's weight gain is a symptom rather than an 
injury or disease and is, therefore, not subject to service 
connection.  

5. The veteran's weight gain has been attributed to a known 
disorder. 

6.  The veteran has been diagnosed with PTSD.  

7.  The veteran did not engage in combat with the enemy 
during military service.

8.  In-service stressors for PTSD are not verified. 

9.  The veteran's current complaints of a sleep disorder have 
been attributed to major depression, and are not shown to be 
related to disease or injury incurred or aggravated in 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic fatigue syndrome, to include as due to Persian Gulf 
War service, have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

2.  The criteria for entitlement to service connection for 
memory loss, to include as due to Persian Gulf War service, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  The criteria for entitlement to service connection for 
weight gain, to include as due to Persian Gulf War service, 
have not been met.   38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

5.  The criteria for entitlement to service connection a 
sleep disorder, to include as due to Persian Gulf War 
service, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent, or more, 
not later than December 31, 2011; and which, by history, 
physical examination, and laboratory tests, cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1); 71 Fed. Reg. 75669-75671 
(December 18, 2006). 

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  In order to fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  The term "Persian Gulf veteran" means 
a veteran who served on active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The exception to this rule is found at        38 C.F.R. § 
3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

The statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans were amended.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  The disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test. 38 C.F.R. § 3.317(a)(1)(ii). Section 1117(a) 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Medically unexplained chronic multisymptom illness has been 
noted to mean a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  It is also noted that chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  Section 3.317(a)(2)(i)(B) only 
lists chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome as currently meeting this definition.  


Section 3.317(a)(2)(i)(B)(4) provides that the list may be 
expanded in the future when the Secretary determines that 
other illnesses meet the criteria for a medically unexplained 
chronic multisymptom illness.  

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  The Board has therefore given consideration to 
whether service connection may be granted for the appellant's 
claimed disorders regardless of her Persian Gulf service.  

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
Theater of operations.  Therefore, she had active military 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  

The Board notes that the veteran or the lay parties who 
submitted statements in her behalf, are not competent to 
render medical diagnoses or opinions upon which the Board may 
rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, as to 
diagnoses and etiology of disorders, objective medical 
evidence is required.  

Chronic Fatigue Syndrome 

The service records do not contain a reference to fatigue.  
Complaints of fatigue are noted after service in private 
records beginning in August 1998, when the veteran complained 
of fatigue for one year, and fatigue was among the 
impressions.  In April 1999, a private examiner found fatigue 
associated with obesity.  When the veteran underwent a VA 
general medical examination in October 2002, she reported 
having fatigue.  Laboratory tests were normal.  The examiner 
found that the veteran had fatigue due to major depression.  
On VA neurological examination in July 2002, the examiner 
stated that the veteran's fatigue can be related to an 
apparently significant depression.  The record does not 
contain a diagnosis of chronic fatigue syndrome.

The evidence does not show that the veteran has fatigue that 
is directly related to her service.  Complaints are not shown 
in service or for several years thereafter, and the evidence 
does not connect the current complaints to her service.  
Service connection for fatigue under 38 C.F.R. § 3.317 is 
also not warranted.  A private examiner has associated the 
complaint with obesity, and VA neurological and general 
medical examiners found that that the veteran's fatigue is 
secondary to major depression.  Thus her complaint has been 
associated with a diagnosed illness manifested by fatigue, 
and service connection on that basis is not warranted.  

The claim for service connection under the revised 38 
U.S.C.A. § 1117 must fail.  The veteran's symptoms have not 
been attributed by examiners to an undiagnosed illness or a 
medically unexplained, chronic multi-symptom illness.  The 
Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claims based on Persian Gulf 
War Service must be denied as a matter of law.  

Memory Loss

The service records do not contain complaints of memory loss.  
Private records show a complaint of memory loss for the past 
two years in April 1999.  On VA PTSD examination in August 
2002, the examiner noted that the veteran had been 
administered neuropsychological screening that was within 
normal limits, and not suggestive of any organic impairments 
accounting for her complaints.  It was stated that specific 
memory loss was not a separate entity associated with an 
organic condition and that, at the time of the evaluation, 
the veteran did not demonstrate any memory loss.  It was also 
noted that memory loss was an aspect of PTSD.  On VA general 
medical examination in October 2002, the veteran reported 
having short term memory loss.  The examiner noted that there 
was no evidence of memory loss.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  While the Board does not dispute that the veteran 
may experience intermittent memory problems, there is no 
objective clinical confirmation that she has an actual memory 
loss disability.  See Sanchez- Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Sanchez- Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  As 
reported above, it has been noted that memory loss is an 
aspect of PTSD; however on the objective evaluation of the 
veteran, it was reported that he did not demonstrate memory 
loss.  Absent a finding of a current memory loss disability, 
service connection cannot be granted.  38 C.F.R. § 3.303.  

To the extent that the veteran is claiming service connection 
for memory loss based upon the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317, the Board notes that a central 
requirement for service connection is that objective evidence 
perceptible to an examining physician be present.  In this 
regard, although the veteran has articulated subjective 
complaints of memory loss as evidence of objective 
indications of chronic disability, as contemplated by 38 
C.F.R. 3.317(a), the VA examiners in August 2002 found no 
memory loss.  Further, the August 2002 examiner stated that 
the memory loss complained of was in fact an aspect of a 
diagnosed illness, PTSD.  As such, the claim will be denied. 

Weight Gain

The veteran contends that she has weight gain, and that this 
due to an undiagnosed illness.  Weight gain, in and of 
itself, is not a disability for which service connection may 
be granted.  Service connection may be granted, however, for 
any underlying disability or disease resulting in the weight 
gain.  The service medical records indicate that the veteran 
was seen in service for weight reduction in February 1988.  
At that time she weighed 181 pounds and it was noted that the 
maximum weight for her height was 151 pounds.  On examination 
at separation, the veteran weighed 170 pounds and it was 
noted that she had cyclic weight gain associated with 
depression.  

After service, the private records shows that in April 1999, 
the veteran weighed 232 pounds, and was found to be obese.  
She complained of excessive weight gain.  In a June 2002 
statement a private examiner noted that the veteran had been 
followed since 1998 and one of her problems was obesity.  On 
VA general medical examination in October 2002, it was noted 
that he veteran had had excessive weight gain, had undergone 
a gastric stapling in 2000, and had very good results.  It 
was noted that she weighed 150 pounds.  The examiner found 
that the veteran had weight gain caused by major depression.  

There are no findings that the veteran's weight gain 
constitutes or is a manifestation, by itself, of a chronic 
disability.  Weight gain that is not due to an underlying 
pathology cannot be considered to be due to disease.  Unless 
there is a showing of some disease that interrupts or causes 
a deviation from the body's normal functioning, weight gain 
cannot be service connected.  The Board, therefore, has no 
basis on which to consider the veteran's gain as more than a 
medical finding or symptom.  As previously noted, it is well 
settled that symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The veteran claims, however, that her weight gain is due to 
an undiagnosed illness.  The record reflects that an examiner 
has associated the veteran's weight gain with her diagnosed 
major depression.  The Board finds, therefore, that the 
preponderance of the evidence is against the veteran's claim 
that he has an undiagnosed illness manifested by weight loss.  
The evidence of record shows that the veteran's weight gain 
is attributable to a known clinical cause which is unrelated 
to service.  Under the revised 38 U.S.C.A. § 1117, the claim 
for service connection due to an undiagnosed illness must 
fail.  The veteran's symptoms have not been attributed by 
examiners to an undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness.  The Board finds 
that, even under the revised language of 38 U.S.C.A. § 1117, 
the veteran's claim based on Persian Gulf War Service must be 
denied as a matter of law.  

PTSD

To establish service connection  for PTSD, the claimed 
inservice stressor must be  supported by credible evidence 
that it occurred, there must be medical evidence establishing 
a PTSD diagnosis made in accordance with 38 C.F.R. § 
4.125(a), and medical evidence must exist establishing a link 
between the verified  inservice stressor and the diagnosed 
PTSD.  38 C.F.R.  § 3.304(f) (specific evidentiary rules for 
PTSD).  

The record shows that the veteran was diagnosed with PTSD on 
VA examination in August 2002.  She reported events that were 
disturbing to her when she was in the Persian Gulf working 
for an aviation unit in supply.  She stated that once during 
a SCUD attack, the female bunker had not been completed and 
they were not permitted in the male bunker.  She also 
reported that once on guard duty when she was alone, an 
unidentified vehicle stopped and parked and she felt 
vulnerable.  She also said she felt anxiety during alerts 
when she had to put on her gear.  

There are three ways in which the claimed inservice stressors 
can be supported by credible evidence that it occurred.  
First, the veteran may submit corroboration of her claimed 
stressors.  In a November 2002 letter to the veteran, the RO 
requested her to send additional information regarding her 
stressful incidents in service, as well as other information 
so as to further develop her claim.  The veteran requested an 
additional 30 days to respond when contacted by the RO by 
telephone in December 2002.  She did not respond to the RO 
request for information.  Accordingly, her stressors have not 
been corroborated by the first method of corroborating in-
service stressors.

Claimed stressors can also be supported by credible evidence 
that they occurred when the RO obtains verification from the 
United States Army and Joint Services Records Research Center 
(JSRRC), the veteran's service personnel records, or other 
Governmental resources.  The RO did not have enough 
information to submit to the JSRRC, since the veteran's 
statements were general in nature and she did not respond to 
a request by the RO for more specific information.  The 
veteran's personnel file was requested from NPRC.  Those 
records showed that the veteran was stationed in Southwest 
Asia; however, the information received from NPRC does not 
document the occurrence of the claimed inservice stressors. 

The regulations provide a third way to establish the 
occurrence of an inservice combat stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R.  § 
3.304(f)(1).  Evidence that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation, is deemed verification of a combat-related 
stressor.  Here, there is no evidence of any combat citation 
having been awarded to the veteran.  Nor is there anything in 
her service personnel records to indicate that she was 
engaged in combat with the enemy.  Her military occupational 
specialty was Material Storage and Handling Specialist. 

In the absence of a verified inservice stressor, regardless 
whether there is a medical diagnosis of PTSD, service 
connection for PTSD cannot be granted.  Hence, the veteran's 
claim must be denied.

Sleep Disorder

The service records do not show complaints of sleep disorder.  
A VA outpatient treatment record of May 2002 shows the 
veteran's complaint of poor sleep pattern noted to be 
probably fibromyalgia.  In March 2002 the veteran reported 
having disturbed sleep.  On VA general medical examination in 
October 2002, she reported having sleep problem including 
waking up with panicking, nightmares, and inability to sleep.  
The examiner found that the veteran had a sleep disorder 
caused by major depression.  Absent a showing of a 
relationship between service and the veteran's current sleep 
complaints, the claim for direct service connection can not 
prevail.

To the extent that the veteran is claiming service connection 
for a sleep disorder based upon the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, the Board notes that a central 
requirement for service connection is that objective evidence 
perceptible to an examining physician be present.  In this 
regard, although the veteran has articulated subjective 
complaints of sleeplessness as evidence of objective 
indications of chronic disability, as contemplated by 38 
C.F.R. 3.317(a), the VA examiners have attributed her sleep 
complaints to diagnosed disorders.  The veteran's symptoms 
have not been attributed by examiners to an undiagnosed 
illness or a medically unexplained, chronic multi-symptom 
illness.  The Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claims based on 
Persian Gulf War Service must be denied as a matter of law.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
February 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence she had pertaining to 
his claim, it did state that the veteran could send the 
evidence himself to VA.  

The June 2002 letter did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed however, because service 
connection was denied, rendering moot the issues relating to 
rating criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility as well as private 
records, and scheduling VA medical examinations.  She has not 
identified any records which could be pertinent to this claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  


ORDER

Service connection for chronic fatigue syndrome, to include 
as due to Persian Gulf War service, is denied.  

Service connection for memory loss, to include as due to 
Persian Gulf War service, is denied.  

Service connection for weight gain, to include as due to 
Persian Gulf War service, is denied.  

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

Service connection for a sleep disorder, to include as due to 
Persian Gulf War service, is denied.  


REMAND

The veteran claims service connection for major depression.  
The service records show that at service entrance in March 
1987, she had no psychiatric abnormality.  On an inprocessing 
checklist, it was noted that the veteran had a history of 
chronic depression disorder in the family and that she was 
treated with Lithium three months prior to service.  It was 
noted that a psychiatric evaluation was ordered in 1987 with 
no result in the chart, but that there was no apparent 
problem since.  The service medical records include a 
discharge summary that shows the veteran was admitted on 
November 13, 1987 and discharged on December 9, 1987 with a 
discharge diagnosis of "Adj[ustment] dis[order with] 
depr[essed] mood[;] cyclothymic disorder, depressed, in 
remission, EPTS (provisional)."  It was recommended that she 
follow up with mental health services.  On her separation 
examination report, it was noted that the veteran had cyclic 
weight gain associated with depression.  The record does not 
contain the mental health records or records of 
hospitalization.

In August 1998, a private examiner noted that the veteran had 
a history of depression, and in April 2000, depression, 
secondary to weight gain was found. She has currently been 
diagnosed with major depression on VA psychiatric examination 
in August 2002, and on VA general medical examination in 
October 2002.  An opinion regarding the etiology of the 
veteran's depression has not been sought.  

The veteran's service records show treatment for skin 
complaints (see, e.g., treatment of July 1991 for keratosis) 
and on separation solar keratosis of the hands was noted.  
Private records show that in a June 2002 statement, a private 
examiner reported that she had been treating the veteran 
since 1998 with a diagnosis of chronic dermatitis of the 
hands and feet with constant dryness and peeling especially 
of the hands.  A June 2002 statement from a friend of the 
veteran noted that the veteran had problems with skin 
irritation after service.  On VA examination in October 2002, 
the examiner noted that the veteran had dry skin and 
diagnosed dermatitis, resolved.  In her February 2004 
substantive appeal, the veteran stated that during her VA 
examination she was not having a flare-up, but that the 
condition occurs on the average about once a year and lasts 
three or four weeks.  She stated that when she had another 
flare-up she would seek treatment for documentation.  The 
most recent treatment records in the file are dated in 2002.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has noted the nature of skin disorders to be 
cyclically exacerbating.  If there is a medically established 
history of recurrence and remission of a disability, with the 
period of recurrence over a long period of time, another 
examination during a period of flare-up of disability is 
required.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).   

The veteran complains of joint pain and seeks service 
connection based on her service in the Persian Gulf.  Private 
records show that in August 1998, the veteran was found to 
have right side joint pain.  A VA outpatient treatment record 
of April 2002, when joint pain was diagnosed, notes that the 
veteran reported that she had undergone an MRI by a private 
examiner.  VA has not attempted to secure this record.  When 
the veteran was examined by VA in October 2002, X-rays of the 
joints were not performed.  

The veteran was treated in service for complaints of 
headaches in July 1988.  In November 1990, probable migraines 
was diagnosed.  In a June 2002 statement, a friend of the 
veteran reported that the veteran complained of recurring 
headaches.  When the veteran was examined by VA in October 
2002, tension-like headaches was diagnosed.  On VA 
neurological examination in July 2002, the examiner noted 
that the cranial nerves were normal and that the veteran's 
headaches can be related to depression.  Clarification 
regarding the diagnosis of regarding the veteran's headaches 
is necessary as well as the etiology of the veteran's 
headache complaints.    

On VA treatment in April 2002, decreased muscle strength was 
documented in the shoulders, elbows, grips, hips, and knees.  
When the veteran was examined by VA in October 2002, her 
complaints of muscle weakness were not addressed.  

The appellant is hereby notified that if an examination is 
scheduled for her in conjunction with this appeal, it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the veteran and request 
that she provide information regarding 
all treatment she has received for any 
issue remaining on appeal, especially 
her skin disorder, beginning in 2004.  
Also request specific information 
regarding the MRI she referred to 
during her April 2002 VA outpatient 
treatment.  Ask her to furnish 
authorization for release to the VA of 
any private medical records.  Copies of 
the medical records from all sources, 
including VA records, (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO 
should inform the veteran of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself.  

3.  Determine whether there are any 
clinical or mental health service 
medical records and, if so, obtain 
them.  For the discharge summary of 
admission on November 13, 1987 and 
discharge on December 9, 1987, the 
veteran's personnel records indicate 
that she began AIT at Fort Lee, 
Virginia, in October 1987 and was en 
route to Fort Carson, Colorado, in 
March 1988.

4.  Schedule the veteran for another 
examination to determine the current 
nature and etiology of her skin 
disorder.  If possible, the examination 
should be scheduled for a period when 
the veteran's skin condition is 
exacerbated.  Appropriate instructions 
should be provided to the veteran in 
this regard.  The claims file must be 
made available to the examiner for 
review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  
The examiner should indicate all 
current diagnoses involving the skin, 
and indicate whether there are skin 
manifestations of undiagnosed illness.  
For each diagnosis, the examiner should 
offer an opinion with complete 
rationale as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that the 
diagnosis is related to service.  

5.  Schedule the veteran for a 
psychiatric examination.  The claims 
file must be made available to the 
examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should list 
the current diagnoses.  For each 
diagnosis, the examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the diagnosis had its onset during 
service or was aggravated (i.e., 
increased in disability) by service.  

6.  Schedule the veteran for 
examination(s) to evaluate her 
complaints of joint pain, muscle 
weakness, and headaches.  The claims 
file must be made available to the 
examiner(s) for review and the 
examiner(s) must indicate in the 
examination report(s) that this has 
been accomplished.  All indicated tests 
and studies, including X-rays, should 
be accomplished.  The examiner(s) 
should indicate all current diagnoses 
involving complaints of joint pain, 
muscle weakness, and headaches, and 
indicate whether there are joint pain, 
muscle weakness, and/or headache 
manifestations of undiagnosed illness 
or of chronic fatigue syndrome, 
fibromyalgia, or irritable bowel 
syndrome.  For each diagnosis, the 
examiner(s) should offer opinions with 
complete rationale as to whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the 
diagnosis is related to the veteran's 
service.  

7.  Thereafter, readjudicate the 
veteran's claim.  If the decision 
remains adverse to the veteran, both 
she and her representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
period of time in which to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


